          Case 1:19-cv-02369-JMF Document 37 Filed 10/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________

MICHAEL NIGRO,
                                                              INDEX NO. 19-cv-2369-JMF

                               PLAINTIFF,
                 vs.
                                                              NOTICE OF MOTION
THE CITY OF NEW YORK, a municipal entity,
DEPUTY INSPECTOR ANDREW J. LOMBARDO,
RETIRED POLICE CHIEF THOMAS PURTELL,
POLICE CHIEF JAMES McNAMARA, POLICE
INSPECTOR JOHN D’ADAMO, OFFICER JOSEPH
ANIANO, and NYPD OFFICERS “JOHN DOES 1-10”
and “RICHARD ROES 1-10”,

                        DEFENDANTS.
___________________________________________

       PLEASE TAKE NOTICE that, upon the Declaration of Kim E. Richman, including all of

the exhibits annexed thereto, and upon the accompanying Memorandum of Law, and upon all

prior proceedings, pleadings, and filings in this Action, Plaintiff will move this court at the

United States Courthouse for the Southern District of New York, 40 Foley Square, New York,

New York, before the Honorable Jesse M. Furman, United States District Judge, for an Order

granting an extension of the time for service of summonses pursuant to Fed. R. Civ. P. 4(m), and

for such other relief that the Court may deem just and proper.



                                                              RICHMAN LAW GROUP
                                                              /s/ Kim E. Richman
                                                              Kim E. Richman
                                                              8 W. 126th St.
                                                              New York, NY 10027
                                                              T: 718.705.4975
                                                              F: 718.228.8522
                                                              krichman@richmanlawgroup.com
